Citation Nr: 1749772	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for irritable bowel syndrome.

3. Entitlement to service connection for radiculopathy.

4. Entitlement to service connection for vertigo.

5. Entitlement to service connection for migraines. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in U.S. Air Force from December 2000 to April 2004.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a July 2017 rating decision, the RO granted service connection for allergic rhinitis with a noncompensable evaluation, effective July 21, 2008. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for prostatitis, service connection for irritable bowel syndrome and service connection for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have radiculopathy.

2. The Veteran does not have vertigo. 





CONCLUSIONS OF LAW

1. Radiculopathy was not incurred in, or aggravated by service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Vertigo was not incurred in, or aggravated by service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In August 2008 prior to the May 2009 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges that a VA examination or medical opinion has not been obtained as to the claim for vertigo. However, the Board finds that no VA examination is required because there is no credible evidence tending to indicate that the Veteran presently has vertigo or any symptoms of such so as to trigger the duty to provide a VA examination. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Therefore, no VA examination or opinion is required.

The Board notes that the Veteran has not identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for radiculopathy and service connection for vertigo. 

A. Radiculopathy

The Veteran contends he is entitled to service connection for radiculopathy. The Veteran reports experiencing several instances of low back pain while in-service. The Veteran has reported low back pain since service radiating to his legs. While the Veteran is competent to report his symptoms and manifestations, he is not competent to state that he has a current diagnosis of radiculopathy, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

In this case, there is no competent evidence that the Veteran currently has radiculopathy. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, service treatment records have been associated with the claims file. In February 2001 the Veteran was placed on a physical profile due to a lumbar strain noting no lifting, no running and no push-ups for 1 week. See February 28, 2001 STR. The Veteran was seen in March 2001 for complaints of mild back spasms, and discomfort. See March 28, 2001 STR. The examination noted mild discomfort in the left lumbar area, no numbness or radiculopathy was reported. The Veteran was prescribed Flexeril, a muscle relaxant medication, and was recommended to continue use of Motrin. 

The Veteran was afforded a VA examination in April 2017. The examiner noted the Veteran reports of a history of back pain radiating down his right leg, which began in-service after lifting weights. See April 2017 VA examination.  The Veteran reported experiencing tingling around his right knee weekly, with no numbness. Further, the Veteran reported his back pain worsens with increased physical activity. The examiner noted the Veteran was diagnosed with a lumbosacral strain in February 2001.  Current range of motion testing was forward flexion from 0 to 70 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 30 degrees, right lateral rotation from 0 to 25 degrees and left lateral rotation from 0 to 30 degrees. Pain was noted, but did not result in functional loss. No guarding or muscle spasms of the thoracolumbar spine were reported. Muscle strength testing was 5/5 and no muscle atrophy was reported. Deep tendon reflexes were normal and a sensory examination was normal. The straight leg test was negative bilaterally. The Veteran reported no ankylosis and no signs or symptoms due to radiculopathy, and the examiner found no radiculopathy. The Veteran did not have intervertebral disc syndrome (IVDS) or any other neurologic abnormalities. Imaging showed no arthritis of the thoracolumbar spine. The examiner noted that the Veteran's back condition does not impact his ability to work. 

The examiner noted that the Veteran was seen in-service for a lumbar strain, without a history of radicular symptoms on two occasions. The examiner further noted that treatment records post-service note no back condition, back condition with radiculopathy or complaints of back or radicular symptoms or treatment for such. The examiner noted that imaging found no evidence of lumbar disc disease or degenerative joint disease. The examiner found that the Veteran's current complaints of pain are without objective physical or radiologic findings to support a diagnosis of radiculopathy. As such, the examiner found that it was less likely than not that the Veteran has a diagnosis of radiculopathy during the period of the appeal and that any subjective symptoms are not attributable to his acute lumbar strain incurred during active service. 

VA treatment records have been associated with the claims file and at no point reflect a current disability of radiculopathy. The Veteran's VA treatment records are absent for treatment of radiculopathy. Treatment records note in May 2014 the Veteran was seen for a motor vehicle accident he was involved in that day, and he was having back pain that was radiating upwards. The Veteran reported left side back pain, left side lateral neck pain and left shoulder pain. During examination the Veteran reported no pain in his lumbar spine. See May 18, 2014 VA treatment records.

The Board notes the Veteran's reports regarding his symptoms and treatment for low back pain in-service which he is competent to report, and his back pain radiating to his legs. However, the Board finds that the preponderance of the evidence is against finding a current diagnosis of radiculopathy. The Board notes that the medical evidence of record is more probative and more credible than the lay opinions of record. Particularly, the Board finds the April 2017 VA examiner who noted a review of the Veteran's in-service treatment records and absence of current symptoms and noted no diagnosis of radiculopathy is entitled to probative weight. The examiner noted that the Veteran was seen in-service for a lumbar strain, without a history of radicular symptoms on two occasions. The examiner further noted that treatment records post-service note no back condition, back condition with radiculopathy or complaints of back or radicular symptoms of treatment for such. The examiner noted that imaging found no evidence of lumbar disc disease or degenerative joint disease. The examiner found that the Veteran's current complaints of pain are without objective physical or radiologic findings to support a diagnosis of radiculopathy. As such, the examiner found that it was less likely than not that he Veteran has a diagnosis of radiculopathy that is related to his diagnosis of lumbar strain incurred during active service. As such, without proof of a present disability there is no valid claim. See Brammer, 3 Vet. App. 223, 225 (1992).

Thus, the Board finds that service connection for radiculopathy is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.
B. Vertigo

The Veteran contends he is entitled to service connection for vertigo. The Veteran reports experiencing hearing loss, ringing, fullness and popping in his ears. While the Veteran is competent to report his symptoms, he is not competent to state that he has a current diagnosis of vertigo, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

The Board notes the Veteran is currently service-connected for bilateral hearing loss rated noncompensable from November 14, 2013 and tinnitus rated as 10 percent disabling from September 13, 2007. In addition, the Veteran is service-connected for allergic rhinitis rated as noncompensable from July 21, 2008 forward. 

In this case, there is no indication that the Veteran currently has vertigo. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, service treatment records are absent complaints of vertigo. In a September 2001 audiogram no ear, nose or throat problems were reported at the time of examination. See September 12, 2001 audiogram. 

VA treatment records have been associated with the claims file and at no point reflect a current disability of vertigo. The Veteran's VA treatment records are absent for treatment of vertigo. In June 2009 the Veteran reported fullness in his ears at times and popping but denied dizziness or vertigo. See June 11, 2009 VA treatment record. Further, in August 2014 treatment records the Veteran denied symptoms of vertigo. See August 22, 2014 VA treatment record. 

The Board notes the Veteran's reports regarding his symptoms of fullness and popping in his ears which he is competent to report. However, the Board finds that the preponderance of the evidence is against a finding of a diagnosis of vertigo. The Board notes that the medical evidence is more probative and credible than the lay opinions of record. Particularly, the Board finds treatment records noting no complaints of vertigo, and that on numerous occasions the Veteran has denied having vertigo are probative and entitled to weight. As such without proof of a present disability there is no valid claim. See Brammer, 3 Vet. App. 223, 225 (1992).

Thus, the Board finds that service connection for vertigo is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Service connection for radiculopathy is denied.

Service connection for vertigo is denied. 


REMAND

The Veteran contends he is entitled to service connection for prostatitis, service connection for irritable bowel syndrome and service connection for migraines. The Board finds that a remand is warranted for additional development.

Previously the case was before the Board in March 2017, and was remanded for additional development. VA treatment records from December 2016 to April 2017 have been associated with the claims file. In addition in April 2017 the Veteran was afforded a VA examination as to headaches. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 


Prostatitis

The Veteran contends he is entitled to service connection for prostatitis which is a result of his in-service acute renal failure with tubular necrosis. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. Â§ 3.159 (c)(4) (2016). Under 38 U.S.C. § 5103A (d), VA must provide a medical examination or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a diagnosis of benign prostatic hyperplasia. VA treatment records note difficulty voiding, and increased frequency. The Veteran contends that his symptoms of benign prostatic hyperplasia, which have persisted since service, are a result of his in-service acute renal failure. 

Service treatment records note in April 2001 the Veteran was admitted for acute renal failure with tubular necrosis secondary to decreased intake secondary to a wisdom tooth extraction. See March 29, 2001 inpatient admission STR.  On follow-up it was noted the Veteran was doing well and acute renal failure was resolving. See April 10, 2001 service treatment record.  The Veteran completed the remainder of his active service.  

In light of the current symptoms and the Veteran's statements regarding symptoms since service and VA treatment records the Board finds that the evidence as it stands tends to indicate that a current disability may be related to service. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between the claimed benign prostatic hyperplasia and in-service treatment for acute renal failure. 

Irritable Bowel Syndrome

The Veteran contends he is entitled to service connection for irritable bowel syndrome. The Veteran reports experiencing ongoing instances of diarrhea and abdominal pain in-service which have persisted since. 

VA treatment records note the Veteran has been seen in August 2013 for on and off abdominal pain and diarrhea. See August 5, 2013 VA treatment record. The Veteran reported occasional blood in his stool. It was recommended the Veteran be seen for a colonoscopy, increased fiber intake and avoid milk and milk products. The Veteran underwent a colonoscopy in February 2014 which noted anemia and clinically significant diarrhea of unexplained origins. See February 3, 2014 VA treatment record. 

Service treatment records note the Veteran was seen for blood in his stool on and off for two months. See May 23, 2002 service treatment record. The examiner noted a history of recurrent diarrhea and a GI consult was ordered. In March 2003 the Veteran was seen for diarrhea, nausea and vomiting. See March 17, 2003 STR. In January 2004 the Veteran was seen for a reported stomach virus noting vomiting and diarrhea. See January 5, 2004 STR. The Veteran reported watery stools, vomiting, and fatigue, liquids were recommended and the Veteran was directed to follow-up if his symptoms persisted. In February 2004 the Veteran was seen for nausea, fever and stomach cramping with diarrhea and watery stools. See February 17, 2004. The Veteran was recommended to maintain clear liquids for 48 hours and to follow up if symptoms persisted. 

In light of the Veteran's statements regarding symptoms in-service and since, and the service treatment records and VA treatment records the Board finds that the evidence as it stands tends to indicate that a current disability may be related to service. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between the claimed symptoms of abdominal pain and ongoing diarrhea and service. 


Migraines

The Veteran was afforded a VA examination as to his headaches in April 2017. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner noted the Veteran's in-service headaches associated with photophobia and phonophobia and diagnosis of tension headaches. The examiner however found that post-service treatment records are silent for documentation of a headache condition or treatment for headaches, therefore it is less likely than not that the Veteran has a headache condition that had its onset during active service and has continued to the present as a chronic disability. The Board finds the VA examination opinion is not sufficient as the examiner based the opinion on an absence of treatment records post-service and failed to provide a thorough rationale for the opinion. A medical opinion based solely on the absence of documentation in the record is not sufficient and must take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). As such the Board finds remand is warranted for a supplemental VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the development above to the extent possible schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's prostatitis. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all current genitourinary disorders.

b.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current genitourinary disorder, to include prostatitis is attributable to any aspect of active service?

Review of the entire claims file is required, and attention is invited to the Veteran's claims that his in-service treatment for acute renal failure with tubular necrosis secondary to a wisdom tooth extraction resulted in his current urinary symptoms. Additionally, the Veteran has reported urinary symptoms including increased frequency and interrupted flow since service. Service treatment records note the Veteran was seen inpatient for acute renal failure with tubular necrosis secondary to decreased intake secondary to wisdom tooth extraction. See March 29, 2001 inpatient admission service treatment record. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the development above to the extent possible in number 1, refer the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his abdominal cramping and diarrhea. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all current digestive system disabilities.

b.  For all diagnosed digestive system disabilities, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current disability is attributable to any aspect of active service?

Review of the entire claims file is required, and attention is invited to the Veteran's claims that he has experienced symptoms of abdominal pain and diarrhea since service. Service treatment records note the Veteran was seen on several occasions for diarrhea, nausea and blood in his stool. See May 23, 2002 service treatment record.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
	
4. After completing the development above in number 1 to the extent possible schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's headaches. The claims file, and all prior opinions, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran the examiner is asked to answer the following questions:

a.   Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current headache disorder is attributable to any aspect of active service?

Review of the entire claims file is required, and attention is invited to the Veteran's claims that he has experienced headaches since service. Service treatment records note the Veteran was seen for tension headaches with photophobia and phonophobia. See August 12, 2003 service treatment record. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


